Citation Nr: 1506516	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer, to include as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1943 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this case currently resides with the St. Petersburg, Florida RO 

In December 2014, the Veteran and P.W. testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript is of record.  At the hearing, the Veteran submitted medical evidence along with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran was exposed to radiation in service.

2.  Resolving all doubt in his favor, the Veteran's claimed skin cancer is related to exposure to radiation during military service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for skin cancer as secondary to radiation exposure.  He maintains, in part, that he was exposed to radiation from atomic bombs while in the Navy in 1945.  He further maintains that he was first diagnosed with skin cancer shortly after service, when he underwent a physical prior to getting married.  Since that time he has had numerous recurrences of skin cancer.  He points out that his private oncologist has related his skin cancer to radiation exposure, rather than sun exposure, based on findings noted during treatment.  See August 2010, June 2011 and August 2014 statements, and July 2014 and December 2014 hearing transcripts. 

Skin cancer is not a radiogenic disease such that it may be presumptively service connected for radiation-exposed veterans, see 38 C.F.R. §§ 3.309, 3.311.  However, this does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran's service personnel records reflect that he served in the United States Navy from 1943 to 1946.  In a June 2011 letter, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran was present in the VA-defined Nagasaki area from October 9 to October 11, 1945.  Thus, the Veteran's contention of having been exposed to radiation in service has been met.  See 38 C.F.R. § 3.309(d)(3).

Post-service VA and private treatment records dated from 2004 to 2010 show the Veteran's diagnosis and treatment of skin cancer on at least 19 occasions.  

In a June 2011 the VA Director, Environmental Agents Service, reviewed the radiation dose estimates provided by DTRA for the Veteran, and opined that it is unlikely that the Veteran's skin cancer can be attributed to his radiation exposure in service.  

In a September 2011 letter, Dr. C.J.B., an oncologist, stated that the Veteran's skin cancer was caused by his exposure to radiation from an atomic bomb blast in 1945.

As neither of the medical opinions of record are any more persuasive or probative than the other, and in consideration of the Veteran's credible statements pertaining to initial treatment for skin cancer shortly after separation from service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin cancer is related to his confirmed exposure to radiation during active service.  Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for skin cancer are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for skin cancer is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


